Citation Nr: 1444782	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating than 10 percent for chronic lower back strain and thoracic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for this disability and assigned a 10 percent rating, effective June 27, 2010.  The Veteran appealed that initial rating in his May 2011 notice of disagreement.  Jurisdiction was subsequently returned to the Cleveland RO.

The December 2011 statement of the case (SOC) erroneously noted the initial rating to be 20 percent.  This SOC proceeded to explain why a 10 percent rating was appropriate before confusingly concluding that a "an initial evaluation greater than 20 percent disabling for chronic lower back strain and thoracic arthritis (also claimed as scheuerman syndrome) remains denied."  No rating decision was issued that increased the Veteran's initial rating evaluation.  The rating code sheets for subsequent rating decisions continue to show a 10 percent evaluation for this disability.  It is clear that references to a 20 percent rating in the SOC are typographical errors and not an indication of a change in the rating.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his March 2014 hearing, the Veteran argued that his October 2009 examination was inadequate for rating purposes, stating that it does not adequately reflect his 

pain.  Additionally, the Veteran reported undergoing private physical therapy in 2010.  There is a private orthopedist's note returning the Veteran to full duty on March 2010, but no additional records.  The most recent VA treatment record for this condition is from January 2011.  The Veteran testified that his treatment in 2010 and his treatment in 2011 were both at the VAMC in Columbus; however, the March 2010 record in the claims folder lists Atlantic Orthopedics with an address in North Carolina.  Thus a remand is necessary to obtain any outstanding treatment records and to provide a new examination that accurately reflects the Veteran's current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he complete and return an Authorization and Consent to Release Information form for any additional private treatment records, including the records from Atlantic Orthopedics.

All records obtained pursuant to this request must be included in the claims file.  If these records cannot be obtained, the claims file should be clearly documented to that effect.

2.  Obtain the Veteran's treatment records from the Columbus VA medical facility dated from January 2011 to the present that reflect treatment for low back disability and associate these records with the claims file.

3.  Afford the Veteran an orthopedic examination to determine the current severity of his low back disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Complete range of motion testing should be accomplished and reports of any painful motion, when it begins and how it is objectively demonstrated should be included.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

